Citation Nr: 1527276	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  09-13 260	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota

	
THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected hepatitis C and cirrhosis of the liver.

2.  Entitlement to service connection for gall stones, to include as secondary to service-connected hepatitis C and cirrhosis of the liver.

3.  Entitlement to service connection for a bowel disability, to include as secondary to service-connected hepatitis C and cirrhosis of the liver. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2007 and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

These claims were before the Board in August 2012, at which time they were remanded, primarily for issuance of a statement of the case.  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The case was again remanded in January 2014, in part to provide the Veteran with a hearing before a Veterans Law Judge.  The Veteran presented testimony before the undersigned Veterans Law Judge at the RO in July 2014.  A transcript of the hearing has been added to the record.

The case was remanded in November 2014 for additional development.  It is again before the Board for further review.  

The issues of entitlement to service connection for gall stones and a bowel disability, to include as secondary to service-connected hepatitis C and cirrhosis of the liver, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran does not have diabetes mellitus that is related to military service, or that was manifested to a compensable degree within a year of discharge, or has been proximately caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The Veteran does not have diabetes mellitus that is the result of disease or injury incurred in or aggravated by active military service, or that is secondary to a service-connected disability; diabetes may not be presumed to have been incurred during active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in November 2006, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed him of the types of evidence that would be considered to substantiate his claim and the information and evidence needed to sustain a claim for service connection.  In addition, the letter met the notice requirements set out in Dingess.  Neither the Veteran nor his representative has alleged that notice has been less than adequate. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). The Board remanded this issue in August 2012 for issuance of a statement of the case.  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Veteran was provided with a statement of the case in August 2013, and timely perfected his appeal.  It was again remanded in January 2014, in order to provide the Veteran with a hearing before a Veterans Law Judge.  
The case was again remanded in November 2014, in order to obtain records from the Social Security Administration (SSA), VA Vocational Rehabilitation records, and current VA medical records.  These have been obtained and associated with the claims file.  In addition, the remand directives included instructions to send the Veteran a letter asking him to identify any private providers who have treated him for his disorders and to provide release forms for the VA to obtain the records; however, the Veteran did not provide any release form for private providers, and did not provide any private medical records.  Finally, the Veteran was to be provided with a VA examination to determine whether he had diabetes mellitus secondary to his service-connected hepatitis C or cirrhosis of the liver.  The Veteran was provided with this examination in March 2015.  The Board finds that the VA opinion is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Board has reviewed the post-service VA and SSA medical records and VA examination reports to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the issued decided herein.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

If certain chronic diseases, such as diabetes, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Court has recently held that, for chronic diseases listed under 38 C.F.R. § 3.309(a), service connection can be established by showing that the disability has been chronic since active duty.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  (The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of the Veteran's claim.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2013)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen v. Brown, 7 Vet. App. 439, 448 (1995), it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which version favors the claimant.  38 C.F.R. § 3.310 (2006).)

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

Analysis

The Veteran contends that he has diabetes mellitus that is secondary to his service-connected hepatitis C and cirrhosis of the liver.  

As noted above, one of the fundamental requirements for entitlement to service connection is a currently diagnosed disability.  The Board finds that, in this case, the evidence is against a finding that the Veteran has a current diagnosis.

VA medical records dated in 2006 reflect that the Veteran was found to have diabetes mellitus, type 2, controlled by diet; however, these records do not reflect any glucose tests upon which such an assessment was based.  Records since that time list diabetes mellitus, type 2 on a problems list and that his blood glucose levels were periodically checked; however, these records do not reflect any treatment for diabetes mellitus.  VA medical records in August 2010 reflect that a diagnosis of diabetes could not be confirmed.  

The Veteran was provided with a VA examination and the examiner found that the Veteran did not have a diagnosis of diabetes mellitus.  After reviewing service treatment records and VA medical records, the examiner found no evidence of diabetes, and noted that the Veteran was on no therapy.  He opined that the diagnosis in the medical records was in error, due to non-fasting glucose elevations without elevated A1C or strict fasting glucose elevations.

The Board finds that the evidence of record fails to show that the Veteran has a diagnosis of diabetes mellitus.  While VA medical records appeared to reflect that Veteran had been found to have diabetes mellitus, type 2, the VA examiner opined that the Veteran, in fact, does not have a diagnosis of diabetes.  This examiner reviewed the medical evidence of record, including the glucose levels and treatment history, and provided a rationale for his opinion.  This examiner provided clear conclusions with supporting data, and reasoned medical explanations.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As such, the Board finds that this opinion is of significant probative value as to the issue of whether the Veteran has a current diagnosis of diabetes.  Based on the entirety of the evidence, the Board finds that the preponderance of the evidence is against the claim.  

The Board acknowledges that service connection on a presumptive basis is available for diabetes mellitus, if the evidence shows that the disorder manifested to a compensable degree within one year of discharge from service.  38 C.F.R. § 3.307, 3.309.  However, in this case, for the same reasons that were set out above, the evidence of record does not support the Veteran's claim.

As such, service connection for diabetes mellitus is denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.


ORDER

Service connection for diabetes mellitus is denied.


REMAND

The Veteran has contended that his gallstones and bowel disorder are secondary to his service-connected hepatitis C and cirrhosis of the liver.  Service connection may be granted on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2014); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) competent and credible evidence of a current disability; (2) a service-connected disability; and (3) competent and credible evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 1 Vet. App. 509, 512 (1998).

In pertinent part, the Board's November 2014 remand directives included providing the Veteran with VA examinations to determine whether his gall stones or a bowel disability, to include constipation, were secondary to service-connected hepatitis C and cirrhosis of the liver.

The Veteran was provided with VA examinations in March 2015.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303 (2007).  For the following reasons, the Board finds that addendum opinions are necessary in order to appropriately fulfill the duty to assist.

With regard to the Veteran's claim for entitlement to service connection for constipation, the examiner found that the Veteran did not have a bowel disability and therefore did not provide an etiological opinion as requested.  However, the examiner did acknowledge that the Veteran had constipation.  In addition, VA medical records reflect that the Veteran has recurrent constipation, and that VA prescribes lactulose.  See October 2011 VA medical records, Virtual VA.  

As such, the Board finds that an addendum opinion should be provided as to whether the Veteran's constipation is secondary to his service-connected hepatitis C and cirrhosis of the liver.

In terms of his claim for entitlement to service connection for gallstones, the examiner found that there was no evidence of any gastrointestinal condition with normal laboratory tests in March 2014.  However, he noted that imaging completed in March 2014 revealed a gall stone with normal gall bladder.  As he determined that the Veteran did not have a disorder of the gall bladder, the examiner did not provide an etiological opinion with regard to his gall stone.  

However, the Veteran testified that his private physician, C.B., M.D., told him that he had gallstones in 2011 or 2012, and that he would eventually need to have them removed.  He contended that this private physician indicated that his gallstones were related to his service-connected hepatitis C and cirrhosis of the liver.  See hearing transcript, pages 26-28.  In addition, as the evidence does show that the Veteran has a gall stone, an addendum opinion is necessary to determine whether the Veteran's gall stone is secondary to his to service-connected hepatitis C and cirrhosis of the liver. 

The TDIU claim is inextricably intertwined with the remanded claims and therefore is also remanded at this time. See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Request an addendum opinion from the VA examiner who provided the March 2015 examination to determine the etiology of the Veteran's constipation.  

If additional examination is necessary to obtain the following opinions, such should be scheduled.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner.

The examiner should determine whether:

(a)  it is at least as likely as not (50 percent probability or more) that the Veteran's constipation has been caused (in whole or in part) by his service-connected hepatitis C and/or cirrhosis of the liver; or

(b)  it is at least as likely as not (50 percent probability or more) that the Veteran's constipation has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected hepatitis C and/or cirrhosis of the liver.

The examiner must provide a rationale for each opinion given.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

2.  Request an addendum opinion from the VA examiner who provided the March 2015 examination to determine the etiology of the Veteran's gall stone(s).  

If additional examination is necessary to obtain the following opinions, such should be scheduled.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's gall stone has been caused (in whole or in part) by his service-connected hepatitis C and/or cirrhosis of the liver; or

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's gall stone has been aggravated (has undergone a permanent, measurable increase in severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected hepatitis C and/or cirrhosis of the liver.

The examiner must provide a rationale for each opinion given.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

3.  If any benefit on appeal remains denied, the agency of original jurisdiction should issue a supplemental statement of the case.  After the Veteran is given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


